DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
The alleged dispensing part (50) only moves translationally relative to the alleged magazine part (b/w 32, 34). The alleged dispensing part  (50) does not move rotationally relative to the alleged magazine part (b/w 32, 34). 
Attorney Docket No. 1018798-001118
Application No. 17/428,398Page 8While the alleged dispensing part (50) may move translationally and rotationally relative to the cabinet (6), it can only move translationally relative to the alleged magazine part (b/w 32, 34). For example, Fig. 5 clearly shows such, as the alleged dispensing part (50) can only move translationally, via the grooves (48, 49) relative to the alleged magazine part (b/w 32, 34): 

And, the art does not teach rotationally moving the dispensing part relative to the magazine part in a first rotational direction, as recited in independent claim 12.

Examiner’s Response:Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner further notes: www.merriam-webster.com describes relative as “a thing having a relation to or connection with or necessary dependence on another thing”.  In this situation, the dispensing part depends on the magazine part during a rotational movement.

For the reasons stated above, the claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George H. Tuft (US 3,028,047 – hereinafter Tuft).
Re Claim 1:
Tuft discloses a dispenser insert (30) for being mounted in an existing cabinet (6), the dispenser insert (30) comprising: a frame (38) configured to be mounted in the cabinet (6), a dispensing mechanism (36) mounted to the frame (38), the dispensing mechanism (36) comprising a magazine part (at 36)  for accommodating a stack of sheet products and a dispensing part (50) for dispensing the sheet products, the magazine part (at 36) having a refilling access (opening between 32, 34) at its bottom, wherein the magazine part (at 36) comprises a body (60 and sidewalls 32, 34, 36) mounted to the frame (38) (see Figs. 1-5), wherein the dispensing part (50) is translationally and rotationally moveable relative to the magazine part (at 36) into a refilling position (see Figs. 1-11).  (Examiner notes that both the dispensing part 50 and magazine part (at 36) move upwards and outwards while being rotated by way of pins 60 in connection with ears 58, thus, relative to one another as the dispensing part depends on the magazine part during a rotational movement).

Re Claim 2:
Tuft discloses wherein the dispensing part (50) is rotatably mounted on a carriage (walls 46 and 49), the carriage (walls 46 and 49) being translationally moveable relative to the magazine part (at 36) (all moving together).

Re Claim 3:
Tuft discloses wherein an end (at 58) of the magazine part (at 36) opposite to the refilling access (opening between 32, 34) is rotatably attached to the frame (see Figs. 1-4).

Re Claim 7:
Tuft discloses wherein the magazine part (at 36) comprises a body (60 and sidewalls 32, 34, 36) and a support (back wall at 36) configured to support the stack of sheet products, the support (back wall at 36) being translationally moveable relative to the body (60 and sidewalls 32, 34, 36 – move together) upon translational movement of the dispensing part (50) relative to the magazine part (at 36 – all moving together) (see Fig. 5).

Re Claim 8:
Tuft discloses a holding mechanism (62) configured to temporarily hold the dispensing part (50) in the refilling position (see Fig. 5).

Re Claim 9:
Tuft discloses wherein the holding mechanism (62) comprises a friction brake (62 – stops member 50 from going through both ends of the slots 46, 49) configured to inhibit the movement of the dispensing part (50) upon movement into the refilling position, whereby the dispensing part (50) is temporarily held in the refilling position (see Fig. 5).

Re Claim 10:
Tuft discloses wherein the dispensing part (50) is arranged below the refilling access (opening between 32, 34) (see Fig. 5).

Re Claim 11:Tuft discloses wherein the existing cabinet (6) is recessed (see Fig. 5).

Re Claims 12 and 14:
Tuft discloses a method for refilling a dispenser comprising a dispensing mechanism (36) having a magazine part (between 32, 34) for accommodating a stack of sheet products and a dispensing part (50) for dispensing the sheet products, the magazine part (between 32, 34) having a refilling access (opening between 32, 34) at its bottom, the method comprising the steps of: i) translationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a first translational direction (moving together – upwards, outwards), ii) rotationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a first rotational direction (moving together by pins 60), iii) refilling the magazine part (between 32, 34) with the sheet products (see Figs. 1-11).  (Examiner notes the device is capable of being refilled when extended or when placed back within the cabinet as the structure allows for such).

Re Claim 13:
Tuft discloses wherein the method further comprises the steps of: iv) rotationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a second rotational direction being opposite to the first rotational direction (inwards, outwards), v) translationally moving the dispensing part (50) relative to the magazine part (between 32, 34) in a second translational direction being opposite to the first translational direction (upwards, downwards) (see Figs. 1-11).



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651